Citation Nr: 0414095	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  02-16 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date, prior to June 8, 1998, for 
a grant of service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 23, 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The RO granted entitlement to service 
connection for PTSD and assigned an evaluation of 100 
percent, effective June 8, 1998.

In a decision, dated February 3, 2003 the Board denied the 
issue listed on appeal.  The appellant brought a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (CAVC).  In an Order dated August 1, 2003, the CAVC 
vacated the Board's February 2003 decision as to the issue on 
appeal and remanded the matter to the Board for further 
action in compliance with the CAVC's order and a July 2003 
Joint Motion for Remand (Joint Motion).  A copy of the CAVC's 
Order has been incorporated into the veteran's claims 
folders.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  The veteran separated from active service on March 13, 
1970.  The veteran filed his original claim for service 
connection for a mental disorder within one year of his March 
13, 1970 separation from service.

3.  On November 23, 1970, the RO received the veteran's claim 
for service connection for a mental condition.

4.  In a December 1970 rating decision, the RO denied service 
connection for a mental condition; the veteran did not appeal 
that determination.  

5.  The veteran made several attempts to reopen his claim, 
culminating in final denials before the Board in October 1982 
and May 1993, and by the RO in August 1994.

6.  On June 8, 1998, the RO received from the veteran a 
request to reopen the claim of entitlement to service 
connection for PTSD.

7.  In a December 2001 decision, the Board reopened the 
veteran's claim of entitlement to service connection for 
PTSD, based on receipt of a supplemental report from the 
service department, namely a Temporary Additional Duty order 
for October 17, 1968.  

8.  In a January 2002 rating decision, the RO effectuated the 
December 2001 Board decision, established service connection 
for PTSD and assigned a 100 percent disability evaluation, 
effective June 8, 1998. 


CONCLUSION OF LAW

The criteria for an effective date for a grant of entitlement 
to service connection for PTSD, retroactive to March 14, 
1970, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110(a), (b)(1) (West 2002); 38 C.F.R. §§ 3.1(p), 3.156(c), 
3.160(b), 3.400(b)(2),(q)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
effective date, prior to June 8, 1998, for a grant of 
entitlement to service connection for PTSD has been properly 
undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefit sought on appeal.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Factual Background

A review of the record reflects that an original claim of 
entitlement to service connection for a mental condition was 
received by the RO on November 23, 1970, and that the RO 
denied this claim in a December 1970 rating decision.  The 
veteran made several attempts to reopen his claim, 
culminating in final denials before the Board in October 1982 
and May 1993, and a final August 1994 RO rating decision.  

After each such action, the veteran was provided with 
appropriate appellate rights, but did note file an appeal.  
As the veteran did not timely appeal the August 1994 rating 
decision, the Board concludes that it was final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West. 2002); 38 
C.F.R. § 3.104(c) (2003).

Following the final August 1994 rating decision, on June 8, 
1998, the RO received the veteran's claim to reopen a claim 
of entitlement to service connection for PTSD.  In a December 
2001 decision, the Board reopened the veteran's claim of 
entitlement to service connection for PTSD based on receipt 
of a supplemental report from the service department, namely 
a Temporary Additional Duty order for October 17, 1968.  

In a January 2002 rating decision, the RO effectuated the 
Board's decision, established service connection for PTSD and 
assigned a 100 percent disability evaluation, effective June 
8, 1998, the date the RO received the veteran's request to 
reopen his claim for service connection for PTSD.  

In its December 2001 decision, the Board relied on a service 
department record, namely a Temporary Additional Duty order 
for October 17, 1968 which was not previously of record and 
was received subsequent to the August 1994 RO final denial, 
as new and material evidence because it showed that the 
veteran was assigned to courier duty in Vietnam when a truck 
in his unit struck a landmine.  Thus, it corroborated the 
veteran's claimed stressor of having struck a landmine while 
driving a truck in Vietnam.  


Criteria & Analysis

When new and material evidence requires VA to reopen a claim 
and to grant the benefit sought, the effective date for the 
awarded benefit usually is the date entitlement arose or the 
date of the claim to reopen, whichever is later. 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(r) 
(2003).  


However, when new and material evidence consists of service 
department records considered lost or mislaid at the time of 
disposition of the original claim, well-established VA policy 
requires the award of benefits based upon the date of the 
original claim.  38 C.F.R. § 3.400(q)(2); Spencer v. Brown, 4 
Vet. App. 283, 293 (1993), citing VAOPGCREC, July 17, 1984, 
(supplemental service department records correcting prior 
erroneous reports support awarding benefits retroactive to 
the veteran's original claim).  Award of retroactive benefits 
upon the appearance of lost, mislaid or erroneous service 
department records also is contemplated by VA regulation 
pertaining to new and material evidence.  38 C.F.R. § 3.156 
(2003).

The Board finds that the newly acquired Temporary Additional 
Duty order for October 17, 1968 clearly corroborates the 
veteran's claimed stressor of having struck a landmine while 
driving a truck in Vietnam.  The Board further finds that the 
unavailability of the records at the time of disposition of 
the original claim rendered them effectively lost or mislaid 
at that time.  

Finally, the Board notes that the veteran filed his original 
claim for service connection for this disorder in November 
1970, less than a year following his separation from service.  
Therefore, the December 1970 rating decision is reconsidered 
and the date of the veteran's original claim determines the 
effective date for service connection for PTSD, i.e., the day 
following separation from active service, March 14, 1970.  
See 38 C.F.R. §§ 3.156(c), 3.400(b)(2)(q)(2).

Although the veteran's representative argued in a December 
2003 written argument to the Board that the veteran's 100 
percent rating should have been awarded from the date of his 
original claim, "November 10, 1970", thus appearing to want 
the Board to assign an earlier effective date not only for 
the award of service connection for his PTSD, but also for 
the 100 percent rating assigned for that disability, the 
Board may not decide what rating is warranted for the period 
prior to that time since that determination has not been 
addressed by the RO in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

Rating issues are separate from service connection issues, 
and the effective date of an award for service connection is 
a separate issue from the effective date for an award of a 
specific rating.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Meeks v. West, 216 F.3d 1363, 1366 (Fed. Cir. 
2000) (noting that veteran conflated what are in fact two 
distinct issues, involving separate inquiries: the 
determination of the date from which an award is effective, 
and the quantum of the award to which a veteran is entitled).  

Because the RO has not yet adjudicated the level of 
disability for compensation purposes during the period 
between the period the RO received the veteran's claim for a 
mental disorder on November 23, 1970 and June 1998, such a 
matter cannot yet be before the Board on appeal.  See 
generally, 38 U.S.C. § 7105 (filing of notice of disagreement 
and appeal).  

The Board intimates no opinion as to the rating or ratings 
that should be assigned for the period prior to June 1998 but 
directs the attention of the veteran and the RO to Meeks v. 
West, 216 F.3d 1363, 1367 (Fed. Cir. 2000), concerning 
retroactive ratings in claims such as this one, for 
additional explanation of the Board's lack of jurisdiction to 
decide the matter of the retroactive rating in the first 
instance.


ORDER

Entitlement to an effective date for the award of service 
connection for PTSD retroactive to March 14, 1970 is granted, 
subject to the provisions governing the payment of monetary 
benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



